Exhibit 10.2


 
AMENDMENT NO. 3 TO RECEIVABLES SALE AGREEMENT


THIS AMENDMENT (this “Amendment”), dated as of May 20, 2008, is entered into by
and among is entered into by and among SCP Distributors LLC, Superior Pool
Products LLC, Horizon Distributors, Inc., a Delaware corporation (each of the
foregoing, an “Originator” and collectively, the “Originators”), and Superior
Commerce LLC (“Buyer”), and pertains to that certain RECEIVABLES SALE AGREEMENT
dated as of March 27, 2003 by and among the Originators and the Buyer (as has
been amended prior to the date hereof, the “RSA”).  Unless defined elsewhere
herein, capitalized terms used in this Amendment shall have the meanings
assigned to such terms in the RSA.
 
PRELIMINARY STATEMENT
 
The parties wish to amend the RSA as hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.     Amendment.  A new Section 1.7 is hereby added to the RSA which
reads as follows:
 
        Section 1.7.  Ordinary Course Representation.  Each of the Originators
and the Buyer represents and warrants as to itself that each remittance of
Collections by such Originator to the Buyer (or to the Agent, as the Buyer’s
assignee) under this Agreement will have been (i) in payment of a debt incurred
by such Originator in the ordinary course of business or financial affairs of
the Buyer and such Originator and (ii) made in the ordinary course of business
or financial affairs of the Buyer and such Originator.
 
Section 2.     Representations and Warranties.  In order to induce the Seller to
enter into this Amendment, each of the Originators hereby represents and
warrants to the Seller (and to the Agent, as the Seller’s assignee) that (a)
after giving affect to this Amendment each of such Person’s representations and
warranties contained in Article II of the RSA is true and correct as of the date
hereof, (b) the execution and delivery by such Person of this Amendment, and the
performance of its obligations hereunder, are within its corporate or limited
liability company, as applicable, powers and authority and have been duly
authorized by all necessary corporate or limited liability company, as
applicable, action on its part, and (c) this Amendment has been duly executed
and delivered by such Person and constitutes the legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
 
        Section 3.     Conditions Precedent. This Amendment shall become
effective as of the date first above written upon receipt by the Agent of this
Amendment duly executed by each of the Originators and the Seller and consented
to by the Agent in the space provided below.
 

--------------------------------------------------------------------------------


      
                Section 4.     Miscellaneous.
 
        (a)           Except as expressly modified hereby, the RSA remains
unaltered and in full force and effect.  This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns (including any trustee in bankruptcy).
 
        (b)           This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
 
<signature pages follow>
 
 
 
 
 



 
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 
SUPERIOR COMMERCE LLC






By:       /s/  Steven
Cassanova                                                         
Name:         Steven Cassanova
Title:           Treasurer




SUPERIOR POOL PRODUCTS LLC,
SCP DISTRIBUTORS LLC and
HORIZON DISTRIBUTORS, INC.






By:       /s/  Mark W.
Joslin                                                         
Name:         Mark W. Joslin
Title:           Vice President and Treasurer







 






 
 
3

--------------------------------------------------------------------------------

 





The foregoing amendment is hereby consented to:




JPMORGAN CHASE BANK, N.A.,
    as Agent






By:       /s/ Trisha
Lesch                                                             
Its:              Vice
President                                                  






 

 






 
 
4

--------------------------------------------------------------------------------

 
